Exhibit 10 (g)(iv) LOAN AGREEMENT SOUTH JERSEY GAS COMPANY and TORONTO DOMINION (NEW YORK) LLC Dated as of December 15, 2008 TABLE OF CONTENTS Page SECTION I. DEFINITIONS AND INTERPRETATION 1 1.1 Terms Defined 1 1.2 Accounting Principles 12 1.3 Construction 13 SECTION II. THE LOANS 13 2.1 Revolving Credit – Description: 13 2.2 [Intentionally Omitted] 13 2.3 [Intentionally Omitted] 13 2.4 Loans and Payments: 13 2.5 Interest: 14 2.6 Additional Interest Provisions: 15 2.7 Fees and Charges: 16 2.8 Prepayments 16 2.9 [Intentionally Omitted] 16 2.10 Capital Adequacy 16 2.11 Funding Indemnity 17 2.12 Inability to Determine Interest Rate 17 2.13 Illegality 17 2.14 Requirements of Law: 18 SECTION III. [INTENTIONALLY OMITTED] 18 SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO LOANS 19 4.1 Resolutions, Opinions, and Other Documents 19 4.2 Absence of Certain Events 19 4.3 Warranties and Representations at Closing 20 4.4 Compliance with this Agreement 20 4.5 Authorized Officers’ Certificate 20 4.6 Closing 20 4.7 Waiver of Rights 20 4.8 Conditions for Future Loans 20 i SECTION V. REPRESENTATIONS AND WARRANTIES 21 5.1 Organization and Validity 21 5.2 Pending Litigation 22 5.3 Financial Statements 22 5.4 Investment Company Status 22 5.5 No Default or Event of Default 22 5.6 Liens 22 5.7 Documentation 22 5.8 Government Regulations, Etc. 23 5.9 Taxes 23 5.10 Solvency 23 5.11 Capital Stock 24 5.12 Title to Properties 24 5.13 Anti-Terrorism Laws 24 SECTION VI. BORROWER’S AFFIRMATIVE COVENANTS 24 6.1 Preservation of Existence, Etc. 24 6.2 Maintenance of Properties, Etc. 24 6.3 Ownership 24 6.4 Compliance with Material Contractual Obligations, Laws, Etc. 24 6.5 Insurance 25 6.6 Visitation Rights; Keeping of Books 25 6.7 Transactions with Affiliates 25 6.8 Use of Proceeds 25 6.9 Loan Documents 25 6.10 Risk Management 25 6.11 OFAC Compliance 25 6.12 Further Assurances 25 6.13 Reporting Requirements 26 6.14 Financial Covenants 27 6.15 Replacement Financing 27 SECTION VII. BORROWER’S NEGATIVE COVENANTS: 28 7.1 Liens, Etc 28 7.2 Indebtedness 28 7.3 Obligation to Ratably Secure 28 7.4 Mergers, Etc 28 7.5 Sale of Assets, Etc 28 ii 7.6 Restricted Investments 28 7.7 New Business 28 7.8 Distributions 28 7.9 Compliance with ERISA 29 7.10 Constituent Documents, Etc 29 7.11 Fiscal Year 29 SECTION VIII. DEFAULT 29 8.1 Events of Default 29 8.2 Upon an Event of Default 31 8.3 Nature of Remedies 31 8.4 Set-Off: 31 SECTION IX. MISCELLANEOUS 32 9.1 Governing Law 32 9.2 Integrated Agreement 32 9.3 Waiver 32 9.4 Indemnity: 32 9.5 Time 33 9.6 Expenses of Lender 33 9.7 Brokerage 33 9.8 Notices: 34 9.9 Headings 35 9.10 Survival 35 9.11 Successors and Assigns 35 9.12 Duplicate Originals 35 9.13 Modification 35 9.14 Signatories 35 9.15 Third Parties 35 9.16 Discharge of Taxes, Borrower’s Obligations, Etc. 36 9.17 Withholding and Other Tax Liabilities 36 9.18 Consent to Jurisdiction 36 9.19 Waiver of Jury Trial 36 9.20 Consequential Damages 37 9.21 Nonliability of Lender 37 SCHEDULES Schedule I Ownership Schedule II First Mortgage Notes iii LOAN AGREEMENT This Loan Agreement (“Agreement”) is dated this 15th day of December, 2008, by and betweenSouth Jersey Gas Company (“Borrower”), a New Jersey corporation and Toronto Dominion (New York) LLC (“Lender”). BACKGROUND A.Borrower desires to establish financing arrangements with Lender and Lender is willing to make loans and extensions of credit to Borrower under the terms and provisions hereinafter set forth. B.The parties desire to define the terms and conditions of their relationship in writing. NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: SECTION I.DEFINITIONS AND INTERPRETATION 1.1Terms Defined: As used in this Agreement, the following terms have the following respective meanings: Adjusted LIBOR Rate – For the LIBOR Interest Period for each LIBOR Rate Loan comprising part of the same borrowing (including conversions, extensions and renewals), a per annum interest rate determined pursuant to the following formula: Adjusted LIBOR Rate London Interbank Offered
